

115 S809 IS: Simpler Tax Filing Act of 2017
U.S. Senate
2017-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 809IN THE SENATE OF THE UNITED STATESApril 4, 2017Mrs. Shaheen (for herself and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo require the Secretary of the Treasury to study the feasibility of providing certain taxpayers
			 with an optional, pre-prepared tax return, and for other purposes.
	
		1.Short
 titleThis Act may be cited as the Simpler Tax Filing Act of 2017.
		2.Sense of
 CongressIt is the sense of Congress that—
 (1)the Secretary of the Treasury should provide as many taxpayers as possible with the option of receiving a tax return that is pre-prepared by the Secretary of the Treasury; and
 (2)it should be the goal of the Internal Revenue Service to begin offering pre-prepared returns to filers by tax year 2022.
			3.Report to
 CongressNot later than 1 year after the date of the enactment of this Act, the Secretary of the Treasury, in consultation with the Taxpayer Advocate Service, shall provide a report to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate on actions necessary to achieve the goal of offering pre-prepared tax returns to filers by tax year 2022, including—
 (1)changes necessary to the filing deadlines for employers and institutions for information provided through Forms W–2 and 1099;
 (2)actions necessary to expedite processing of information from Form W–2 by the Social Security Administration;
 (3)actions necessary to expedite processing of information reporting by the Internal Revenue Service;
 (4)actions to help businesses submit Form W–2 more easily, and electronically;
 (5)partnerships with employers and financial institutions to encourage early reporting;
 (6)delaying the start of the tax filing season;
 (7)ensuring that taxpayers have access to secure online accounts to access their information, while also having the option to download their information for integration into private tax preparation software; and
 (8)incorporating best practices from other countries for expediting the availability of return information.
			Such report
			 shall also include an analysis of the budgetary, administrative, and
			 legislative barriers to achieving this goal, including the amount of
			 appropriations that would be required.